DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a variable camber system for an aircraft wing comprising: a wing bracket extending from a wing; a flap bracket pivotably coupled to the wing bracket; and a flap pivotably coupled to the flap bracket such that the flap pivots around an axis of rotation through the flap” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “a variable camber system for an aircraft wing comprising: a flap bracket having a first pivot point, a second pivot point, and a third pivot point; a wing bracket coupled to the flap bracket at the first pivot point, the wing bracket extending from the wing; and a flap pivotably coupled to the flap bracket at the second pivot point” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 16, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647